Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 13, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00761-CV



         IN RE GORE FAMILY LIMITED PARTNERSHIP, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               412th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 73301

                         MEMORANDUM OPINION

      On August 29, 2018, relator Gore Family Limited Partnership filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
the Honorable W. Edwin Denman, assigned judge of the 412th District Court of
Brazoria County, to vacate his August 23, 2018 orders authorizing Lynn J. Klement,
Liquidating Manager, to enter into a Commercial Real Estate Listing Agreement and
to retain Eric Furey of Gilbert and Furey to represent him in all the matters involving
his work as Liquidating Manager. On September 4, 2018, relator filed a motion
asking our court to stay these orders. See Tex. R. App. P. 52.8(b), 52.10.

      Standing is an element of an appellate court’s subject-matter jurisdiction over
a petition for writ of mandamus. In re Baker, 404 S.W.3d 575, 577 (Tex. App.—
Houston [1st Dist.] 2010, orig. proceeding). To be entitled to mandamus, relators
must have a justiciable interest in the underlying controversy. Terrazas v. Ramirez,
829 S.W.2d 712, 723 (Tex. 1991). To obtain mandamus relief, a relator generally
must show both that the trial court clearly abused its discretion and that relator has
no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding).

      Relator has not established that it is entitled to mandamus relief. We therefore
deny relator’s petition for writ of mandamus and motion for stay.


                                        PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




                                          2